Citation Nr: 0512009	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-37 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for residuals, 
fracture, left 5th toe.

4.  Entitlement to service connection for residuals, 
fracture, right index finger.

5.  Entitlement to service connection for residuals of a head 
injury, including a scar on the forehead.

6.  Entitlement to a compensable rating for an umbilical 
hernia repair scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran served on active duty from May 1970 to May 1990.

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  The veteran subsequently moved and 
jurisdiction of his claim was transferred to the Department 
of Veterans Affairs Regional Office in Indianapolis, Indiana. 

The service medical records reveal the following medical 
history.

?	April 1971 -- The veteran underwent an umbilical hernia 
repair.  He thereafter complained of a burning sensation 
in the abdomen, with pain and swelling around the 
umbilicus.  

?	February 1981 -- The veteran was injured in an 
automobile accident.  He complained of headaches and 
nausea.  The examiner noted a closed laceration about 1 
inch long in the left forehead region.  The final 
diagnoses were cerebral concussion and facial 
laceration.  

?	February 1983 -- The veteran complained of a right wrist 
sprain.  X-rays revealed no fracture or dislocation.

?	August 1985 -- The veteran hit his foot on a coffee 
table fracturing the proximal phalanx, left 5th toe.  

?	May 1988 -- The veteran underwent an inguinal 
herniorrhaphy.

?	February 1989 -- The veteran complained of a left groin 
pain similar to previous right groin pain noted prior to 
his 1988 surgical repair.  

?	November 1989 -- Service medical records note a history 
of a right medial meniscus tear.

?	April 1990 -- Service medical records note a history of 
degenerative joint disease of the knees, bilaterally.

The Board notes that the veteran has not been afforded a VA 
examination for his claimed disorders or for his increased 
rating claim for his hernia repair scar.  

The veteran moved several times after the November 2001 
rating decision and failed to report for a VA examination.  
Since the veteran has changed his domicile on several 
occasions, he may not have received the notice to report for 
examination.  Moreover, the veteran's representative has 
requested a remand for additional development of the claims 
on appeal, specifically to schedule the veteran for a VA 
examination.

In view of the foregoing, the Board finds that a remand is 
necessary for the veteran to be accorded a VA examination.  
Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care and whether there are any additional 
records that should be obtained.  

In view of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C., 
for the following development:

1.  The veteran should be requested to 
identify all sources of medical treatment 
for his knee disabilities; residuals of 
injury to his fingers, right hand, and 
residuals of an injury to his left toe; 
residuals of a forehead concussion injury 
including a scar; and his service-
connected umbilical hernia repair scar 
since his separation from the service.  
The RO should obtain complete copies of 
the medical records (not already in the 
claims folder) from all identified 
sources.    

2.  Thereafter, the veteran should be 
afforded examinations by appropriate 
specialists to obtain opinions as to the 
probability that a knee disability; 
residuals of an injury to his right index 
finger, residuals of an injury to his 
left 5th toe; and, residuals of a 
concussion injury, including a forehead 
scar, are related to his military 
service.  Each examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical records and 
post-service medical records, and obtain 
a detailed medical history from the 
veteran.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  Each examiner should offer 
an opinion as to whether there is at 
least a 50 percent probability or greater 
that the disability for which examination 
is conducted began during the veteran's 
period of active service from May 1970 to 
May 1990 or was aggravated therein.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

3.  The RO should schedule the veteran 
for an examination in order to assess the 
current nature, severity, and 
characteristics of his service-connected 
umbilical hernia repair scar.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Color photographs must be 
taken.  The examiner should use the 
Compensation and Pension examination 
worksheet for scars.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefits sought remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
_____________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

